Motion to include in the record on appeal the minutes of the board of trustees of the village of Mamaroneek as of October 7, 1937, without printing same, granted to the extent that the original minutes will be received and 'che record amended accordingly. The return is complete, showing that the trustees voted on two charges — the first consisting of four items, including the bribery charge, and the second consisting of three items. The stenographer’s minutes show that the .trustees voted on the first charge but do not state the items considered. Although the return is complete and conclusive, to make the record clear beyond doubt the original minutes of respondents will be received and the record amended accordingly. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.